Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

In the Case of: )
)
Physicians Medical Center of )
Santa Fé, LLC (CCN: 32-0087), ) Date: May 13, 2008

)
Petitioner, )
)

-Vv.- ) Docket No. C-07-679

) Decision No. CR1790
Centers for Medicare & Medicaid )
Services. )
a )

DECISION

This matter is before me on the Motion for Summary Judgment filed by the Centers for
Medicare & Medicaid Services (CMS). CMS has submitted memoranda and exhibits in
support of its Motion, and Petitioner, Physicians Medical Center of Santa Fé, LLC
(PMCSF), has done likewise. I have reviewed these pleadings and exhibits carefully, and
have done so with particular attention to PMCSF’s presentation of its case under the
circumstances noted below. Having done so, | find that no material facts remain in
dispute and conclude that CMS’s position is correct as a matter of law. I therefore grant
CMS’s Motion and thus summarily affirm CMS’s determination to approve PMCSF’s
participation as a hospital under the Medicare program effective June 13, 2007, but not
earlier.

I. Procedural Background

PMCSF owns and operates a 12-bed hospital located in Santa Fé, New Mexico. On or
about December 15, 2006, PMCSF began the process of applying for certification to
participate in the Medicare program by submitting a CMS Form 855A to the Medicare
Part A fiscal intermediary, TrailBlazer Health Enterprises (FI). Confusion and error
attended the application process for several months: the FI’s records reflect that the FI
repeatedly asked PMCSF to clarify, correct, complete, and update the information it had
2

provided on the form. PMCSF was still submitting corrections to the Form 855A as late
as June 11, 2007.

PMCSF applied to the New Mexico Department of Health (NMDH) for a state license to
operate its hospital on March 23, 2007. NMDH conducted a survey of PMCSF’s facility
on April 5, 2007, for purposes of determining whether it satisfied state standards and state
licensing requirements. NMDH found the facility to be in satisfaction of those state
standards and requirements, and issued PMCSF a state license effective April 16, 2007.
PMCSF’s hospital opened for business on April 23, 2007.

While the FI’s review of PMCSF’s Form 855A remained incomplete, on May 3 and 4,
2007, NMDH undertook another survey of the PMCSF facility, this one purportedly for
assessing its compliance with Medicare requirements. This second survey by NUDH
revealed no deficiencies in PMCSF’s compliance with those Medicare requirements.

The circumstances that led to this second survey by NMDH are unclear. PMCSF asserts
that an official at NMDH said that the FI had, in writing, authorized NMDH to conduct
the Medicare survey. CMS denies that the FI gave any such authorization, written or
otherwise. PMCSF’s assertion that the FI gave NMDH written authorization for the
survey has never been corroborated by the production of such a written instrument, and
CMS’s denial that such written authorization ever existed remains uncontradicted in this
record and in the FI’s files. But the existence of such a written authorization is
immaterial to the issue before me, just as the nature and content of any statement the
NMDH official may have made to PMCSF is immaterial. What is material is the
uncontested fact that, at the time of the second NMDH survey, the FI had not yet
completed its review of PMCSF’s Form 855A.

That review and approval of the Form 855A was not substantially complete until June 13,
2007. On that date, the FI wrote to NMDH recommending approval of PMCSF’s
application and authorizing the survey of PMCSF’s facility, although some
documentation in its application was, in fact, still incomplete. Since the second NUDH
survey had already occurred — in advance of the FI’s letter of June 13, 2007 — CMS
determined to treat FMCSF’s provider agreement as effective on June 13, 2007.

This determination was conveyed to PMCSF by CMS on August 9, 2007. PMCSF
objected to June 13, 2007 as the effective date of its agreement, and in an August 10,
2007 letter to CMS, asked that its provider agreement be made effective as of May 5,
2007, the day after the second NMDH survey. CMS declined to alter the date, and
affirmed the June 13, 2007 date in a letter to PMCSF on August 15, 2007.
3

On August 17, 2007, PMCSF’s Chief Executive Officer, Lloyd W. Scarrow, timely filed
a request for hearing contesting CMS’s determination to certify PMCSF eligible to
participate in the Medicare program effective June 13, 2007. PMCSF asserts that the
effective date should be May 4, 2007.

In compliance with paragraph 2(c) of the docketing Order of September 7, 2007, CMS
filed its Notice of Issues for Summary Judgment on November 6, 2007. That Notice,
presented “by agreement with Petitioner, Physician’s Medical Center of Santa Fe,” stated
CMS’s intention to seek summary disposition of the case and its request that I establish a
schedule for motion practice on the issue. PMCSF did not file a separate pleading in
response to the docketing Order. By letter of November 16, 2007, I established a
schedule for CMS’s motion and for a full cycle of briefing on it.

CMS filed its Motion for Summary Judgment and Brief in Support on December 17,
2007, accompanied by proffered CMS Exhibits A through O (CMS Exs. A-O).
PMCSF’s Response Brief was due by January 17, 2008, but when nothing was timely
filed by PMCSF, I issued my Order to Show Cause, dated January 30, 2008, requiring
PMCSF to explain and justify its failure to do so by February 12, 2008.

On Saturday, February 2, 2008, Mr. Scarrow transmitted an e-mail to the Civil Remedies
Division. The content of that e-mail message suggested that Mr. Scarrow, who is not an
attorney, did not fully appreciate the nature of the adversary process or the nature of
motion practice in the context of summary disposition, and illuminated the need for a
conference with the parties. I conducted that conference by telephone on Thursday,
February 7, 2008. The details of Mr. Scarrow’s e-mail, the discussions held during the
conference, and the actions taken as a result of it appear in my Order of February 7, 2008.

Mr. Scarrow filed PMCSF’s Answer Brief on March 4, 2008, in compliance with that
Order. PMCSF’s Answer Brief bore two attachments, which I will treat as proffered
Petitioner’s Exhibits A and B (P. Exs. A, B). CMS sought and was granted leave to reply,
and its Reply was filed on March 11, 2008.

Mr. Scarrow ceased to represent PMCSF before its Response Brief was due, and, under
the circumstances reflected in correspondence dated April 14, 2008 and April 29, 2008,
that Response Brief was filed on May 2, 2008, by Scott B. Clark, Esquire, General
Counsel to PMCSF’s parent company, National Surgical Hospitals.
II. Issue

The legal issue before me is narrow. It is simply whether PMCSF is entitled to approval
or certification as a Medicare provider effective as of any date prior to June 13, 2007.

This legal issue has been addressed in a variety of factual settings by several other
Administrative Law Judges (ALJs), by appellate panels of the Departmental Appeals
Board (Board), and by me. Although some of those factual settings have differed slightly
from the present one in certain details, none have differed in such a way as to establish an
exception to this forum’s well-settled rule that requires me to find that PMCSF is not
entitled to approval or certification as a Medicare provider on any date prior to June 13,
2007.

Ill. Controlling Statutes and Regulations

In order to participate in the Medicare program, a prospective provider such as a hospital
must apply for and be granted an approved provider agreement with CMS. The general
framework of the application process is set out at section 1866 of the Social Security Act
(Act), 42 U.S.C. § 1395cc. Before CMS will approve a provider agreement and certify
that a prospective provider is eligible, the provider must meet all of the requirements of
participation relevant to that provider. 42 C.F.R. §§ 488.3(a)(2), 489.10(a). The
administrative and operational requirements for hospitals participating in Medicare are set
out at 42 C.F.R. Part 482. These requirements include both conditions and standards of
participation. Conditions of participation state broad general requirements. Standards of
participation set forth specific requirements related to a condition.

In addition, providers wishing to participate in Medicare must meet other requirements.
One requirement addresses the identity, qualifications, and character of the hospital’s
operating entity. The eligibility of the operating entity must be assessed according to the
criteria established at 42 C.F.R. §§ 489.10 and 489.12 for transparency of ownership,
reliability, financial soundness, and compliance with important civil rights standards.
CMS may decline to approve a provider agreement if the hospital’s operating entity does
not meet the criteria listed at 42 C.F.R. §§ 489.10 and 489.12.

Another such requirement is that the hospital’s facility must be surveyed on-site by an
agency authorized by CMS to do so, in order that its compliance with the requirements of
the Medicare program can be assessed and certified. 42 C.F.R. §§ 489.2(b)(1) and
489.10(a). When the surveying agency has completed its on-site survey, it reports the
results and its recommendations to CMS. 42 C.F.R. § 488.11(a). On the basis of the
agency's report and recommendations, CMS will determine whether the hospital’s facility
is eligible to participate in the Medicare program. 42 C.F.R. § 488.12(a)(1).
5

Generally, the earliest date on which a provider may be certified by CMS to participate in
Medicare is established by 42 C.F.R. § 489.13. Ifa prospective provider’s operating
entity has satisfied all other requirements and the survey of that provider’s facility is the
final step in the review sequence, then 42 C.F.R. § 489.13(b) controls:

(b) All federal requirements are met on the date of the survey. The
agreement or approval is effective on the date the survey .. . is completed,
if on that date the provider or supplier meets all applicable Federal
requirements as set forth in this chapter.

In most cases, the survey is the last step in the process. But, significantly, 42 C.F.R.
§ 489.13(c) provides for situations in which the facility survey may be completed before
the operating entity has been approved:

(c) All Federal requirements are not met on the date of survey. If on the
date the survey is completed the provider or supplier fails to meet any of the
requirements specified in paragraph (b) of this section, the following rules
apply:
* * * *
(2) For an agreement with, or an approval of, any other provider...
the effective date is... :

(i) The date on which the provider or supplier meets all
requirements.

Until a hospital’s operating entity’s eligibility has been assessed and verified, and until
the hospital facility has been assessed and certified, its agreement cannot be approved.
Until its agreement has been approved based on those assessments, its status is that of a
prospective provider. 42 C.F.R. § 498.2. With limited exceptions, none of which are
relevant in the matter presently before me, a prospective provider, such as a hospital, may
not receive reimbursement for services provided to Medicare beneficiaries prior to the
effective date of its provider agreement. Act, section 1814(a) (42 U.S.C. § 1395f(a)).

IV. Findings of Fact and Conclusions of Law
I find and conclude as follows:
1. Petitioner PMCSF did not meet all applicable federal requirements for participation in

the Medicare program when the NMDH survey of its facility was completed on May 4,
2007.
6

2. Petitioner PMCSF did not meet all applicable federal requirements for participation in
the Medicare program at any time between May 4, 2007 and June 13, 2007.

3. Petitioner PMCSF first met all applicable federal requirements for participation in the
Medicare program on June 13, 2007.

4. Petitioner PMCSF is entitled to approval or certification as a Medicare provider
effective June 13, 2007, but not sooner.

5. There are no disputed issues of material fact and summary disposition is appropriate in
this matter.

V. Discussion

Although the source and history of this controversy are marked by a certain amount of
confusion, the rules governing its resolution are not. They may be simply stated: a
hospital is not entitled to certification as a Medicare provider, and CMS may not certify it
as a Medicare provider, until the hospital meets all applicable federal requirements for
participation in the Medicare program.

There is no dispute as to the material facts surrounding the sequence of steps leading to
the FI’s June 13, 2007 letter. NMDH completed its survey of PMCSF’s facility on May
4, 2007, and found the facility in compliance with Medicare requirements. The FI
completed its review of PMCSF’s operating entity on June 13, 2007, and found the
operating entity in compliance with Medicare requirements. It may very well be that this
sequence is, in substance, a reversal of the usual sequence in which the facility survey is
not undertaken until the FI has approved the operating entity; with only one significant
exception, recorded litigation in this forum seems to be based on an “entity-approval first,
facility-inspection next” model for that sequence. But that significant exception provides
conclusive authority for the result I announce here.

That significant exception to the usual sequence appears in SRA, Inc., D/B/A/ St. Mary
Parish Dialysis Center, DAB CR341 (1994), a case in which an end-stage renal disease
treatment center (ESRD) sought certification of its Medicare provider agreement. The
ESRD successfully “passed” a state agency survey of its facility, but certain aspects of the
ESRD’s management, supervisory, and professional arrangements were not then in
compliance with Medicare requirements. Eventually those operating arrangements were
corrected and approved by CMS’s predecessor agency, the Health Care Financing
Administration (HCFA). The ESRD claimed that it was entitled to certification as of the
date of the successful survey, but HCFA insisted that the ESRD had not met all
requirements until its operating arrangements were finally approved. In upholding
7

HCFA’s position, Administrative Law Judge (ALJ) S.T. Kessel announced the rule that
controls this case:

The regulations provide plainly that, where a provider or supplier fails to
meet certification requirements at the date of the inspection, it will be found
to satisfy those requirements either on the date when it actually meets the
requirements or on the date that it submits a plan of correction acceptable to
HCFA, whichever comes first. 42 C.F.R. 489.13(a) and (b). Thus, a
provider or supplier cannot be certified effective the date of survey where:
(1) deficiencies are found to exist as of the survey date, and (2) the
deficiencies are not corrected (or an acceptable plan of correction is not
submitted by the provider or supplier) until a subsequent date.

SRA, DAB CR341, at 33, 34.

In this case, PMCSF simply did not meet “all requirements” for certification until its
operating entity had been assessed and approved by the FI on June 13, 2007. On the
principles ALJ Kessel explained in SRA, PMCSF could not “be certified effective the date
of survey” because uncorrected deficiencies in its operating entity existed on that date.

There are no exceptions to these rules based on delays in the administrative process of
reviewing the hospital’s satisfaction of the participation requirements, and there are no
exceptions based on a hospital’s claimed reliance on allegedly-erroneous representations
it complains were made to it by representatives of CMS, a state agency, or a fiscal
intermediary. Thus, the argument over what the FI may have said to NUDH — and what
an official at NMDH is alleged have said to PMCSF’s Mr. Scarrow — in connection
with NMDH’s May 4, 2007 survey of the PMCSF facility is irrelevant, and, to the extent
that facts in that argument remain unresolved, those facts are immaterial to the application
of the rules that govern the disposition of this case.

Because the briefing submitted on behalf of PMCSF depends so heavily on Mr. Scarrow’s
asserted reliance on incorrect information allegedly given to him by the NMDH official
and the FI, it may be helpful to emphasize why those claims are immaterial and require no
resolution of the factual disputes behind them. PMCSF’s theory is straightforward
enough: it is that PMCSF was misled to its detriment by false assurances given to it by
NMDH and the FI, and that CMS should not be permitted to renege on those assurances.
Such a theory, if supported by the facts precisely as Mr. Scarrow has alleged them, would
represent the purest form of equitable estoppel. And equitable estoppel, particularly in
cases involving the effective dates of Medicare provider agreements, is specifically
beyond my authority to consider. Oklahoma Heart Hospital, DAB CR1719, at 10-11
(2008); Maher A. A. Azer (Florence Dialysis Center, Inc.), DAB CR994 (2003); Danville
8

HealthCare Surgery Center, DAB CR892 (2002); Everett Rehabilitation and Medical
Center, DAB CR455 (1997), aff'd DAB No. 1628 (1997). In short, whether PMCSF was
told anything by NMDH or the FI, and, if so, what it was told, are questions of fact that
have no bearing on the issues I may properly consider. They are immaterial questions of
fact, and, unresolved or not, represent no bar to summary disposition.

VI. Conclusion

For the reasons discussed above, I grant CMS’s Motion for Summary Judgment, and
affirm CMS’s determination to certify PMCSF to participate in the Medicare program as
a Medicare provider effective June 13, 2007, but not sooner.

/s/
Richard J. Smith
Administrative Law Judge

